FRUGÉ, Judge.
Plaintiff Lognion seeks damages for personal injuries and property damages sustained when he drove from a private driveway directly into the path of the vehicle of Roy Stutes, who was driving easterly on Louisiana Highway 384 within the legal speed limit. Stutes was at the time of the accident within the course and scope of his employment with United Gas Distribution Company, defendant Continental’s insured.
This appeal presents only a question of fact. We have carefully studied the evidence and conclude that the District Judge’s findings that Mr. Stutes was free from negligence is eminently correct. Accordingly, the judgment appealed from is affirmed. All costs of this appeal are assessed to the plaintiff-appellant.
Affirmed.